SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

72
KA 11-02221
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

WILLIAM J. PLUME, ALSO KNOWN AS WILLIAM J.
AGUIRRE, ALSO KNOWN AS WILLIAM J. AQUIRE,
DEFENDANT-APPELLANT.


CARR SAGLIMBEN LLP, OLEAN (JAY D. CARR OF COUNSEL), FOR
DEFENDANT-APPELLANT.

LORI PETTIT RIEMAN, DISTRICT ATTORNEY, LITTLE VALLEY (KELLY M. BALCOM
OF COUNSEL), FOR RESPONDENT.


     Appeal from a resentence of the Cattaraugus County Court (Larry
M. Himelein, J.), rendered August 9, 2011. Defendant was resentenced
upon his conviction of burglary in the first degree (two counts),
assault in the first degree (two counts) and assault in the second
degree (two counts).

     It is hereby ORDERED that the resentence so appealed from is
unanimously affirmed.




Entered:    February 1, 2013                       Frances E. Cafarell
                                                   Clerk of the Court